DECISION
The application of the above-named defendant for a review of the sentence of ten years, with the last five years suspended, and 34 days jail time credit, for 1st degree assault, imposed on April 9, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that the sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that the crime is one of violence punishable by imprisonment for not less than 5 years and possibly 20 years, and that defendant has a prior criminal military record. Further defendant will be eligible for parole consideration in January, 1970.
We thank Nick Rotering Jr., Esq., of the Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; and Sid G. Stewart.